Case 1:20-cv-00894-DDD-JPM Document 10 Filed 08/10/20 Page 1of1PageID#: 15

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
ALEXANDRIA DIVISION

LORENZO CRUZ NUNEZ MENA, CIVIL DOCKET NO. 1:20-CV-00894-P
Petitioner

VERSUS JUDGE DRELL
WILLIAM JOYCE, ET AL., MAGISTRATE JUDGE PEREZ-MONTES
Respondents

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 7), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that the motion to enjoin Respondents from transferring
Petitioner out of Catahoula Correctional Center is DENIED.

THUS DONE AND SIGNED at Alexandria, Louisiana, this JD day of August,

2020.

    

 

 

“DEE. D. DRELL
UNITED STATES DISTRICT JUDGE

 
